Pannell, Judge.
J. Harvey Carpenter brought suit against Robert Wade Stanley and Millard Greer in the Superior Court of Floyd County seeking recovery for damages arising out of an automobile collision. The jury returned a verdict in favor of the defendant Robert Wade Stanley and against the defendant Millard Greer. J. Harvey Carpenter filed his motion for new trial, which was overruled, whereupon the plaintiff, J. Harvey Carpenter, entered his appeal to this court from the judgment on the verdict, enumerating as error the identical matters complained of in his motion for new trial, but did not enumerate as error the overruling of his motion for new trial. Robert Wade Stanley filed a cross appeal to this court. Held:
This case is controlled by the ruling in Hill v. Willis, 224 Ga. 263, 268 (4) (161 SE2d 281); Crowley v. State, 118 Ga. App. 7 and Daniels v. State, 118 Ga. App. 111. In Foskey v. Kirkland, 221 Ga. 773 (2) (147 SE2d 310), there was an appeal from the judgment overruling the motion for new trial as is required by Hill v. Willis, supra. That case, therefore, does not require a different ruling here where there was no appeal from the judgment overruling the motion for new trial.

Judgment in Case No. 43681 affirmed. Appeal in Case No. 43682 dismissed.


Jordan, P. J., and Deen, J., concur specially.